Exhibit 99.1 Risk Factors An investment in our securities involves a high degree of risk. You should consider carefully the risks described below, together with all of the other information included in our other filings with the Securities and Exchange Commission, in evaluating our business. If any of the following risks actually occur, our business, financial condition, operating results and future prospects could be materially and adversely affected. In that case, the trading price of our common stock may decline and you might lose all or part of your investment. The risks described below are not the only ones we face. Additional risks that we currently do not know about or that we currently believe to be immaterial may also impair our business, financial condition, operating results and prospects.
